Citation Nr: 0823469	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-23 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for cervical spine degenerative arthritis.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbar spine degenerative arthritis.

3.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the right knee.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia of the left knee.

5.  Entitlement to a separate rating for neurologic 
manifestations of cervical spine degenerative arthritis.

6.  Entitlement to a separate rating for neurologic 
manifestations of thoracolumbar spine degenerative arthritis.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1981 to June 1985 
and from April 1989 to February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  
Jurisdiction over the veteran's claims folder was 
subsequently transferred to the Portland, Oregon RO.

The issues of entitlement to separate compensable ratings for 
neurologic abnormalities associated with the veteran's 
cervical spine and thoracolumbar spine disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Cervical spine degenerative arthritis is manifested by 
pain and forward flexion limited to 30 degrees.

2.  Thoracolumbar spine degenerative arthritis is manifested 
by pain, forward flexion limited to 80 degrees, and combined 
range of motion limited to 198 degrees.

3.  Chondromalacia of the right knee is manifested by pain 
and crepitus.

4.  Chondromalacia of the left knee is manifested by pain and 
crepitus.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spine have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242, 5243 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative arthritis of the thoracolumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5237, 5242, 
5243 (2007).

3.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the right knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5259 (2007).

4.  The criteria for an evaluation in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.71a, 
Diagnostic Codes 5257, 5259 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The veteran's claims arise from his disagreement with the 
initial evaluations assigned following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the claims folder contains service 
medical records.  It is noted that medical records associated 
with the veteran's first tour of duty from 1981 to 1985 were 
found to be unavailabile by the National Personnel Records 
Center.  The veteran was informed of this in a September 2005 
communication and in the May 2006 statement of the case.  The 
record also contains post-service VA treatment and 
examination reports and the veteran's statements in support 
of his claim.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2007).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether staged ratings are 
warranted.  However, the disabilities at issue have not 
significantly changed and uniform evaluations are warranted.

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

I.  Cervical Spine

Throughout the rating period on appeal, the veteran has been 
evaluated as 20 percent disabling pursuant to DC 5242 for 
degenerative arthritis of the cervical spine.  

Cervical spine disabilities are evaluated pursuant to the 
General Rating Formula for Disease and Injures of the Spine.  
To be entitled to the next-higher 30 percent evaluation under 
the general rating formula, the evidence must show flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  

In the present case, a January 2004 report from RPK Center 
revealed full range of motion of the cervical spine.  VA 
predischarge examination in December 2004 revealed cervical 
flexion to 30 degrees with pain at 30 degrees, extension to 
40 degrees with pain at 40 degrees, lateral flexion to 40 
degrees bilaterally with pain at 40 degrees, and rotation to 
70 degrees bilaterally with pain at 70 degrees.  There was no 
ankylosis.

The findings above do not indicate limitation of motion 
consistent with the criteria for a 30 percent evaluation 
under the general rating formula.  

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
this regard, the veteran complained of neck and shoulder pain 
at his December 2004 pre-discharge VA examination.  
Specifically, he endorsed constant pain of a sharp and 
burning nature.  He stated that functionally, he was limited 
in driving and use of his right arm, but that the condition 
did not result in any time lost from work.  Objectively there 
was pain at the endpoints of motion, as noted above, but no 
evidence of tenderness.  
and there was no additional limitation caused by fatigue, 
weakness, lack of endurance, or incoordination.  Therefore, 
despite the complaints and findings of pain, the evidence of 
record does not establish additional functional impairment of 
the cervical spine such as to enable a finding that the 
veteran's disability picture most nearly approximates the 
next-higher 30 percent evaluation under the general rating 
formula.  

The Board has also considered whether an increased rating is 
warranted for the veteran's cervical spine disability under 
DC 5243, which addresses intervertebral disc syndrome.  

Intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  

Note 1 to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In the present case, the veteran's December 2004 pre-
discharge examination contains reports of incapacitating 
episodes as often as four times per year, each lasting two 
days, with incidents of incapacitation for a total of four 
days in the previous year.  However, there is no showing of 
bed rest prescribed by a physician.  Accordingly, an 
increased rating on the basis of incapacitating episodes is 
not possible. 

For the foregoing reasons, the claim of entitlement to an 
initial rating in excess of 20 percent for a cervical spine 
disability must be denied.

At this juncture, the Board calls attention to Note (1) to 
the general rating formula, which instructs that any 
associated objective abnormalities should be evaluated 
separately under an appropriate diagnostic code.  As noted 
earlier, the question of entitlement to a separate neurologic 
rating will be addressed in the REMAND portion of this 
decision.  

In sum, a rating in excess of 20 percent is not warranted for 
the veteran's cervical spine degenerative arthritis for any 
portion of the rating period on appeal.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  Thoracolumbar Spine

Throughout the rating period on appeal, the veteran has been 
evaluated as 10 percent disabling pursuant to DC 5242 for 
degenerative arthritis of the thoracolumbar spine.  

Spine disabilities are evaluated pursuant to the General 
Rating Formula for Disease and Injures of the Spine.  To be 
entitled to the next-higher 20 percent evaluation, the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

In the present case, a January 2004 report from RPK Center 
revealed full range of motion of the lumbar spine.  VA pre-
discharge examination in December 2004 revealed thoracolumbar 
flexion to 80 degrees with pain at 80 degrees, extension to 
24 degrees with pain at 24 degrees, lateral flexion to 24 
degrees bilaterally with pain at 24 degrees, right rotation 
to 20 degrees with pain at 20 degrees, and left rotation to 
26 degrees with pain at 26 degrees.  There was no ankylosis 
of the spine.  

The findings above do not indicate limitation of motion 
consistent with the criteria for a 20 percent evaluation 
under the general rating formula.  

The Board again acknowledges that in evaluating 
musculoskeletal disabilities, consideration must be given to 
additional functional limitation due to factors such as pain, 
weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this regard, the December 2004 pre-discharge VA 
examination contained the veteran's reports of constant back 
pain, with radiation to his hips and legs.  He indicated that 
functionally, he was limited from bending, running, and heavy 
lifting.  Objectively, there was pain at the endpoints of 
motion, as noted above, but there was no muscle spasm and no 
tenderness.  The examiner noted that pain had the major 
functional impact, and that there was no further functional 
limitation caused by fatigue, weakness, lack of endurance, or 
incoordination.  Therefore, despite the complaints and 
findings of pain, the evidence of record does not establish 
additional functional impairment of the thoracolumbar spine 
such as to enable a finding that the veteran's disability 
picture most nearly approximates the next-higher 20 percent 
evaluation under the general rating formula.  

The Board has also considered whether an increased rating is 
warranted for the veteran's cervical spine disability under 
DC 5243, which addresses intervertebral disc syndrome.  

Again, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined.  

Note 1 to the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes provides that for the 
purposes of evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

In the present case, the veteran reported incapacitating 
episodes occurring as often as three times per year, lasting 
for three days.  He noted a total of seven days of 
incapacitation over the previous year.  However, in his 
objective findings, the 
VA examiner in December 2004 stated that there was no 
intervertebral disc syndrome.  In any event, there is no 
showing of bed rest prescribed by a physician, precluding the 
possibility of an increased rating on this basis.  

At this juncture, the Board calls attention to Note (1) to 
the general rating formula, which instructs that any 
associated objective abnormalities should be evaluated 
separately under an appropriate diagnostic code.  As noted 
earlier, the question of entitlement to a separate neurologic 
rating will be addressed in the REMAND portion of this 
decision.  

In sum, a rating in excess of 20 percent is not warranted for 
the orthopedic manifestations of the veteran's lumbar spine 
degenerative arthritis for any portion of the rating period 
on appeal.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Knees

Throughout the rating period on appeal, the veteran is 
assigned 10 percent ratings for his chondromalacia of the 
left and right knees, pursuant to DC 5259.  As a 10 percent 
rating is the maximum evaluation under that diagnostic code, 
it cannot serve as a basis for an increased rating.  
Accordingly, the Board will consider whether any alternate 
diagnostic codes could afford higher evaluations.  In this 
regard, DC 5257, addressing recurrent subluxation and lateral 
instability, is found to be relevant.

In order to be entitled to the next-higher 20 percent 
evaluation under DC 5257, the evidence must show moderate 
recurrent subluxation and lateral instability.

In the present case, the evidence of record does not support 
a higher evaluation under DC 5257 for either the left or 
right knee.  Indeed, a July 2004 record indicates stable 
cruciate and collateral ligaments, and negative McMurray's 
test.  Furthermore, VA pre-discharge examination in December 
2004 revealed negative Drawer sign and McMurray's sign.  

In concluding that a higher rating is not warranted for the 
veteran's left and right knee chondromalacia, the Board 
acknowledges that, in evaluating disabilities of the 
musculoskeletal system, additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability is for consideration.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
However, such factors of functional limitation are not for 
application in this analysis of Diagnostic Code 5257, because 
such Code section is not predicated on loss of range of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  

Based on the foregoing, the claims of entitlement to initial 
ratings in excess of 10 percent for the service-connected 
left and right knee disabilities must fail.  

To this point, the Board has considered whether any 
Diagnostic Code could afford  ratings in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking their place.  The Board will now consider 
whether the veteran is entitled to separate ratings in 
addition to the 10 percent evaluations currently assigned.  
In this regard, the VA General Counsel has held that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98.

In the present case, a private hospital x-ray report dated in 
June 2004 indicated no abnormality of the knees.  The joint 
spaces were maintained without demonstration of bony 
arthritic change or other finding.  No other evidence of 
record demonstrates arthritis of either the left or right 
knee.  

Thus, based on the above, the evidence fails to reveal any 
degenerative changes of either knee.  Therefore, assignment 
of a separate rating for arthritis through application of 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 are not appropriate 
here.  

The Board also acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, the medical findings do not establish 
loss of flexion or extension to a compensable degree.  
Rather, upon VA pre-discharge examination in December 2004, 
the veteran had flexion from 0 to 140 degrees bilaterally.  
To be entitled to at least a noncompensable rating under DC 
5260, flexion must be limited to 60 degrees.  To be entitled 
to at least a noncompensable rating under DC 5261, extension 
must be limited to 5 degrees.  These criteria have not been 
met, even when considering additional functional limitation.  
As such, assignment of separate ratings pursuant to GC 9-2004 
is not appropriate.

In conclusion, there is no basis for ratings in excess of the 
currently assigned 10 percent evaluations for the veteran's 
left and right knee chondromalacia.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

IV.  Extraschedular Considerations

The evidence does not reflect that the disability at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative arthritis of the cervical spine is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for degenerative arthritis of the thoracolumbar spine is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the right knee is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.


REMAND

With respect to the issue of whether separate evaluations are 
warranted for neurological manifestations of the veteran's 
cervical and thoracolumbar spine disabilities, the Board 
notes that there is some objective evidence indicating 
radiculopathy.  A May 2000 consultation sheet indicates 
cervical radiculopathy from herniated nucleus pulposus.  Left 
sciatica has been noted, and in January 2004, a diagnosis of 
back pain with left lower extremity radicular symptoms was 
assessed.  Electrodiagnostic studies suggested S1 
radiculopathy.  

The veteran has consistently complained of radiating pain.  
In his April 2005 notice of disagreement, he indicated that 
he had constant pain radiating from his neck, causing 
tingling and loss of strength and stamina in his left hand.  
He also stated that he suffered from occasional loss of 
strength and sensation in his right hand.  With respect to 
his lower extremities, the veteran stated in April 2005 that 
he had constant numbness in his left thigh and tingling in 
the three smallest toes of his left foot.  He also stated 
that he had similar symptoms in his right leg.  The Board 
notes that the veteran has complained of such symptoms since 
service.  While the December 2004 pre-discharge examination 
showed essentially normal findings, the veteran's subsequent 
complaints in his notice of disagreement appear to indicate a 
worsening of symptomatology.  Because of this, and in light 
of earlier evidence suggesting neurologic problems, as set 
forth above, the Board concludes that an additional 
neurologic examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
neurologic examination to determine the 
nature and extent of any neurologic 
deficit that results from the veteran's 
service-connected cervical spine and 
thoracolumbar spine disabilities.  All 
necessary testing should be undertaken.  
Upon examination and review of the 
record, the examiner should identify all 
neurologic symptoms associated the 
veteran's cervical spine and 
thoracolumbar spine disabilities.  For 
each neurologic deficit identified, the 
examiner should indicate the nerve group 
affected and state whether such 
impairment is mild, moderate, or severe.  

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.  
Additionally, the examination report 
should expressly indicate that the claims 
file was reviewed.  

2.  Upon completion of the above, 
readjudicate the issues on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


